Citation Nr: 1030465	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith


INTRODUCTION

The Veteran had active service from July 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2006, the Veteran testified at a local hearing before a 
Decision Review Officer of the RO.  In August 2007, the Veteran 
testified at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  Transcripts of these hearings are associated 
with the claims folder.

In February 2010 and April 2010, the Veteran submitted additional 
argument and evidence, which related only to the PTSD issue, 
unaccompanied by a valid waiver of the Veteran's right to have 
the evidence initially considered by the RO.  The Board 
considered the evidence solely for the purpose of determining 
whether a grant of service connection of the claimed disability 
could be made.  In light of the fully favorable decision being 
reached in this decision, the Veteran is not prejudiced by the 
Board considering this evidence in the first instance.

In the April 2010 submission, the Veteran also included a copy of 
VA Form 21-22 executed in April 2010, appointing the Veterans of 
Foreign Wars of the United States as his representative.  The 
record reveals that the Veteran's current representative is the 
American Legion, which submitted the March 2010 Informal Hearing 
Presentation on his behalf.  The Board observes that in a March 
2007 letter, the Veteran was previously advised, in part, that 
under the Board's Rules of Practice, he had 90 days from the date 
of the letter, or until the Board issued its decision, whichever 
came first, to change the representative he previously chose to 
represent him before the Board.  The Veteran was further advised 
that if he waited more than 90 days to take such action, he must 
explain to the Board in writing why he could not send his request 
to the Board on time and that it would be up to the Board to 
determine whether to grant his request.  A similar letter was 
mailed to him again in July 2007.  The April 2010 submission 
contained no written explanation for the desire to change 
representation.  As the Veteran's request to change 
representatives was received more than 90 days after the July 
2007 letter and as good cause for changing representatives has 
not been shown, no change in representation will be recognized in 
connection with this appeal before the Board.  See 38 C.F.R. 
§ 20.1304 (2009).  However, the Veteran is free to re-submit his 
change of power of attorney form to the regional office to be 
effectuated as to all future claims and matters.  


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a).

2.  There is credible supporting evidence that a claimed in-
service stressor occurred.

3.  There is medical evidence that links the diagnosis of PTSD to 
the in-service stressor. 


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) redefined VA's duties to notify and assist a claimant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  In light of the 
favorable determination being reached, the Board finds that no 
further discussion of VCAA compliance is necessary as any error 
that was committed as to either the duties to notify or assist is 
harmless.


Pertinent Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection, there 
must be medical or lay evidence of a current disability; medical 
or lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical or lay evidence of a nexus between 
an in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet App. 341, 346 (1999); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009). 

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).  (For purposes 
of this decision, the Board does not address the recent change in 
law with respect to the adjudication of claims for service 
connection for PTSD based on "fear of hostile military or 
terrorist activity" because the claim can be granted under other 
existing provisions.  See 75 Fed. Reg. 39843 (July 13, 2010), as 
amended by 75 Fed. Reg. 41092 (July 15, 2010)).  

Generally, the evidence necessary to establish the occurrence of 
a stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether a 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  Service department evidence that the veteran 
engaged in combat or that a veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

Generally, where a determination is made that a veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record 
must contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or statements 
as to the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  The provisions of the amendment 
apply to applications for service connection for PTSD that were 
appealed to the Board before July 13, 2010, but have not been 
decided by the Board as of July 13, 2010.  For reasons detailed 
below, the Board finds that service connection may be established 
for PTSD under the old regulation. 


Analysis

The Veteran contends that he has PTSD as a result of his service 
in the Republic of Vietnam.  Specifically, he contends that he 
was exposed to small arms fire while delivering supplies to 
bases, he unloaded body bags from helicopters, and he was exposed 
to mortar shelling while stationed at Tan Son Nhut A.F.B.  

The Veteran's DD Form 214 shows that his military occupational 
specialty was a wheel vehicle mechanic.  His awards included the 
Vietnam Service Medal.  Personnel records show he served in the 
Republic of Vietnam from October 1965 to July 1966 while assigned 
to the 578th Ordnance Company.  His principal duty was an auto 
repairman.  

The Veteran provided letters he mailed home during his service in 
Vietnam.  Most notable, an April 14, 1966 letter showed he 
reported the following: 

Rember [sic] the place I used to work at Tan Son Note 
[sic] airport, well they hit out there last night and 
the night before.  I guess it's a good thing I don't 
work there anymore.  But that's to[o] [...] close to 
home anyway.

An Installations Station List dated June 10, 1966 for the 
Headquarters United States Army Vietnam confirmed the 578th 
Ordnance Company was stationed at Tan Son Nhut A.F.B.  A 
Chronology of VC/NVA Attacks indicated that Tan Son Nhut was 
attacked with 243 incoming rounds on April 13, 1966, resulting in 
7 Americans killed in action and 111 wounded in action.  

In regard to evidence that the claimed in-service stressors 
occurred, the Board observes that the Veteran did not receive a 
medal indicative of combat service and service personnel records 
do not otherwise show that he engaged in combat with the enemy 
notwithstanding statements and testimony the Veteran has provided 
to the contrary.  See VAOPGCPREC 12-99 (providing that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  The Board, however, observes that service 
records, the April 14, 1966 letter prepared by the Veteran, and 
information from the Service Department, essentially show that 
the Veteran and his unit (578th Ordnance Company) were close by 
an attack that occurred at Tan Son Nhut A.F.B. on April 13, 1966.  
It is not clear from the April 14, 1966, letter whether the 
Veteran was in close proximity to the attack to hear the 
documented 243 incoming rounds and so experienced the attack 
personally or whether he merely heard about the event after the 
fact.  The Board, however, is cognizant that the Veteran need not 
corroborate his physical proximity to, or firsthand experience 
with, the attack.  See Pentecost v. Principi, 16 Vet. App. 124, 
128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Thus, 
the Board finds the fact that the Veteran was stationed with a 
unit that was present at Tan Son Nhut when the attack occurred 
corroborates his current contention that he experienced such 
attack personally.  Accordingly, there is credible supporting 
evidence that a claimed in-service stressor occurred.

In regard to evidence of a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a), and a link between the diagnosis of PTSD 
and an in-service stressor, the evidence shows that there are 
conflicting medical opinions of record with regard to the matter 
of whether the Veteran has PTSD due to service.  The Board must 
therefore weigh the credibility and probative value of these 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).

By way of background, the Board notes that post-service private 
treatment records show the Veteran sustained a head injury in a 
snowmobile accident in January 1979.  Records from the Social 
Security Administration (SSA) dated in 1979 indicate that the 
Veteran had mood disturbances as a residual of that head injury.  
Records dated thereafter additionally indicate that the Veteran 
had cognitive impairment associated with the head injury.  A 
February 1980 VA examination report shows the examiner provided a 
diagnosis of neurosis, depressive reaction, severe, chronic, 
related to the head injury.  

An acquired psychiatric disorder other than related to the head 
trauma is first clinically indicated in 2004.  VA treatment 
records show that a March 2004 outpatient psychiatric evaluation 
prepared by D.K., ARNP [Advanced Registered Nurse Practitioner] 
indicated that the Veteran was seen on referral for a complaint 
of depression.  The Veteran reported that the September 11, 2001, 
terrorist attacks and the Iraq War had aggravated his symptoms.  
He claimed to have loaded and unloaded coffins at the airport, 
and he was "under fire" at times during his service in Vietnam.  
He also complained of an episode in which he drove a tractor 
pulling a trailer, and the trailer was blown up, and that he and 
his buddy were "under fire."  He could not recall if he shot 
anyone but "they . . . fir[ed] back."  On Axis I, D.K. provided 
diagnoses of PTSD, adjustment disorder with depressed mood, and 
cognitive disorder.  Staff physician D.N. and staff psychiatrist 
Dr. R.B. signed off on the evaluation.  Beginning in July 2005 
and thereafter, D.K. only provided diagnoses of PTSD and 
cognitive disorder on Axis I. 

The November 2006 VA examination report shows that the examiner 
reviewed the claims file.  The examiner noted that the Veteran 
had a long history of mild cognitive impairment secondary to a 
snowmobile accident.  The examiner did not note any specific 
stressor information pertaining to the Veteran's military 
service.  On Axis I, the examiner provided a diagnosis of 
cognitive disorder secondary to traumatic brain injury.  The 
examiner maintained that the Veteran did not meet the diagnostic 
criteria for a diagnosis of PTSD from neither his military 
experience nor his snowmobile experience.  The examiner added 
that the Veteran obviously met the stressor criterion, but did 
not fulfill symptom requirements for the diagnosis of PTSD.  

A March 2007 VA treatment record showed D.K. noted that she 
reviewed the November 2006 VA examination report and indicated 
that she did not agree with the findings as the Veteran's 
symptoms had been documented in the record.  D.K. referred the 
Veteran back to Dr. R.B.  An April 2007 psychiatry outpatient 
note by Dr. R.B. indicated that the Veteran had been seeing D.K. 
since March 2004.  Dr. R.B. noted that he had reviewed "the 
records and the history" with the Veteran.  Dr. R.B. related 
that the Veteran reported that, when he was in Vietnam, he was 
fired upon while in a helicopter and on the road.  He was also 
exposed to mutilated bodies.  On Axis I, Dr. R.B. provided a 
diagnosis of PTSD secondary to combat and cognitive disorder.  
Dr. R.B. stressed that he believed that the Veteran's symptoms 
were related to his combat in Vietnam.  

An April 2009 psychiatry outpatient note prepared by Dr. R.B. 
indicated that he reviewed the records and the history with the 
Veteran.  Dr. R.B. noted that he believed the Veteran met the 
clinical criteria for PTSD secondary to combat in April 2007, and 
he still believed that to be the case currently.  Dr. R.B. 
maintained that he also gave the Veteran a diagnosis of cognitive 
disorder secondary to a subdural hematoma 20 years ago in a 
snowmobile.  Dr. R.B. expressed that he did not understand why 
service connection for PTSD had not yet been established for the 
Veteran as he still had the clinical symptoms.  Dr. R.B. noted 
that the Veteran recalled having to lift body bags and being 
fired upon while driving trucks.  Dr. R.B. maintained that the 
Veteran had "severe PTSD symptom[s]."  

The November 2009 VA examination report shows the examiner 
reviewed the claims file, including the March 2004 VA treatment 
record by D.K. and Dr. R.B.'s opinion regarding the Veteran's 
symptoms and diagnosis.  According to the report, in response to 
the question of what "stressor event(s) the vet found 
particularly traumatic," the Veteran responded that he was fired 
upon by opposing forces.  He also described that he saw dead 
bodies and reported on an incident involving a grenade.  On Axis 
I, the examiner provided no diagnosis.  The examiner explained 
that the Veteran did not meet the DSM-IV diagnostic criteria for 
PTSD.  The examiner noted that the only stressor verified was 
that the Veteran's unit was near an adjacent air base that was 
attacked by the VC/NVA, which was not a stressor identified by 
him at the exam.  

In an April 2010 private psychiatric assessment, Dr. L.Y. 
(Diplomate Board of Psychiatry & Neurology) related that the 
Veteran reported that his duties in Vietnam included loading 
bodies onto planes and from helicopters.  Also, the Veteran 
reported that he was subjected to rocket and mortar attacks 
throughout most of his stay at Tan Son Nhut A.F.B.  Dr. L.Y. 
noted that the experience was "traumatic" and that the Veteran 
was in fear for his life throughout most of his stay there.  Dr. 
L.Y. discussed the Veteran's symptoms and noted his history of 
treatment for PTSD at a VA medical facility.  Dr. L.Y. reported 
on the findings from the mental status examination administered.  
On Axis I, Dr. L.Y. provided a diagnosis of PTSD, and on Axis 
III, a history of head injury was noted.  Dr. L.Y. opined that 
the Veteran suffered from PTSD as a result of "traumatic 
experiences" during his tour in Vietnam.  

The November 2006 and November 2009 VA examiners state that the 
Veteran does not meet the DSM-IV diagnostic criteria for PTSD.  
In contrast, VA treating psychiatrist Dr. R.B. and treating nurse 
D.K. are of the view that the Veteran does meet the criteria for 
PTSD; however, their diagnosis of PTSD is based on unconfirmed 
stressors (handling bodies and exposure to small arms fire).  The 
November 2009 VA examiner and VA treating health care 
professionals' opinions conflict but are competent and credible 
as they are based on clinical examination of the Veteran and 
based on knowledge of the relevant facts of the Veteran's case by 
way of review of the claims file or review of the history of 
treatment.  [Service treatment records are absent any relevant 
complaints or findings.]  Dr. L.Y. also found that the Veteran 
met the diagnostic criteria for PTSD, and the diagnosis rendered 
was based in part on a confirmed stressor (exposure to mortar 
attack).  The Board similarly finds that Dr. L.Y.'s opinion is 
competent and credible because, even though Dr. L.Y. did not 
review the claims file, the assessment shows that he examined the 
Veteran and was informed of such relevant facts as the Veteran's 
history of treatment in rendering the medical opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  [As noted 
above, service treatment records are negative, and therefore, 
their review would not have changed the facts before the 
physician.]  Because the positive opinion evidence is as 
persuasive as the negative opinion evidence, the evidence is at 
least in relative equipoise on the issue of whether the Veteran 
has PTSD.  Therefore, the Board resolves all reasonable doubt in 
favor of the Veteran and finds that a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) has been met.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Board further 
finds that the diagnosis of PTSD has been linked to a confirmed 
in-service stressor by Dr. L.Y.  Accordingly, service connection 
for PTSD is warranted.

In addition, the Board observes that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Also, a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  As discussed above, prior to the Veteran's 
diagnosis of PTSD in 2004, treatment records show he was 
diagnosed with psychological problems but in association with his 
post-service head trauma.  In addition, records from the SSA 
include a June 1994 psychiatric review technique by Dr. G.K. who 
affirmed that the Veteran continued to have an organic mental 
disorder manifested by "[p]sychological or behavioral 
abnormalities associated with a dysfunction of the brain."  VA 
treatment records do not show continuation of this diagnosis but 
rather that the Veteran only remains diagnosed with a cognitive 
disorder in association with the head trauma.  The March 2004 VA 
treatment record shows D.K. initially included a diagnosis of 
adjustment disorder with depressed mood along with the diagnoses 
of PTSD and cognitive disorder on Axis I.  D.K. did not 
specifically provide the etiology of the adjustment disorder 
diagnosis but the Veteran's reported thought content was Vietnam, 
Vietnam related stressors (September 11th terrorist attacks and 
the Iraq War), and nonservice-related stressors.  Beginning in 
July 2005, the adjustment disorder diagnosis no longer appears as 
an Axis I diagnosis.  Given all of the foregoing, the Board finds 
that there is no other separate and distinct mental disability 
potentially related to the Veteran's military service at any 
point during the pendency of the claim that is for consideration.  
Accordingly, the award of service connection for PTSD constitutes 
a full grant of the benefit sought on appeal.  




ORDER

Service connection for PTSD is granted. 



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


